O'Connor, C.J.
*1303{¶ 1} Defendant Bryan Kanu has filed another affidavit with the clerk of this court pursuant to R.C. 2701.03 seeking to disqualify Judge Thomas O. Beridon from presiding over any further proceedings in the above-referenced case.
{¶ 2} Mr. Kanu continues to complain about Judge Beridon's order requiring Mr. Kanu to undergo a competency evaluation, and Mr. Kanu claims that the judge has essentially allowed the prosecution to defraud Mr. Kanu.
{¶ 3} As previously explained to Mr. Kanu, an affidavit of disqualification "addresses the narrow issue of the possible bias of a judge" and " 'is not a vehicle to contest matters of substantive or procedural law.' " In re Disqualification of McGrath , 149 Ohio St.3d 1224, 2016-Ohio-8601, 74 N.E.3d 453, ¶ 2, quoting In re Disqualification of Solovan , 100 Ohio St.3d 1214, 2003-Ohio-5484, 798 N.E.2d 3, ¶ 4. Therefore, it is outside the scope of this proceeding to evaluate the judge's reasons for ordering the competency evaluation. In addition, "[a]llegations that are based solely on hearsay, innuendo, and speculation-such as those alleged here-are insufficient to establish bias or prejudice." In re Disqualification of Flanagan , 127 Ohio St.3d 1236, 2009-Ohio-7199, 937 N.E.2d 1023, ¶ 4 ; see also In re Disqualification of Walker , 36 Ohio St.3d 606, 522 N.E.2d 460 (1988) ("the * * * vague, unsubstantiated allegations of the affidavit are insufficient on their face for a finding of bias or prejudice").
{¶ 4} Mr. Kanu has now filed five meritless affidavits of disqualification against Judge Beridon in the last two months. In 2017, he filed two meritless affidavits against Judge Tom Heekin. Mr. Kanu has been previously cautioned that the statutory right to seek disqualification of a judge is an extraordinary remedy not to be used in a frivolous manner. Indeed, the filing of repeated, unsubstantiated, and frivolous affidavits is contrary to the purpose of R.C. 2701.03 and a waste of judicial resources. Mr. Kanu is warned that the filing of any further such *1304affidavits will result in the imposition of sanctions. See In re Disqualification of Browne , 136 Ohio St.3d 1279, 2013-Ohio-4468, 996 N.E.2d 944, ¶ 8.
{¶ 5} The affidavit of disqualification is denied.